Citation Nr: 1120136	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a sinus disorder, to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Army Reserve and the Army National Guard, including unverified periods of active duty (AD), active duty for training (ADT), and inactive duty training (IADT).  He apparently served an initial period of ADT from February 1977 to May 1977.  He also served on AD from May 1985 to December 1988.  Most recently, he served on AD from February 2003 to May 2004, including approximately twelve months in Southwest Asia.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO); it was remanded for further development in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its November 2009 Remand, the Board noted that the only service treatment records (STRs) in evidence are dated from February 2000 to March 2003, and that the appellant apparently served an initial period of ADT from February 1977 to May 1977, as well as on AD from May 1985 to December 1988, and from February 2003 to May 2004.  VA was, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board concluded that, in order to fulfill the duty to assist, all of the appellant's service medical records and VA records were to be obtained and associated with the claims file.

The November 2009 Board Remand directives specifically state that the AMC/RO was to verify the dates of the Veteran's active duty, active duty for training and inactive duty for training from 1977 to 2004, and take all appropriate steps to secure the STRs or alternative records.  If there were no such records, the documentation used in making that determination was supposed to be set forth in the claims file.  The AMC/RO did not verify the appellant's duty dates, obtain any outstanding STRs, or provide an explanation for not doing so.  In addition, no current VA medical treatment records were obtained while the case was in remand status.

An examination by a VA physician was accomplished in February 2010.  However, the examiner commented on the limited data available and, as noted above, key pieces of medical evidence have not yet been included in the claims file, namely, service medical records and all VA treatment reports dated after December 2005.  Because the February 2010 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Furthermore, as pointed out by the appellant's representative in the May 2011 informal hearing presentation, the physician who conducted the February 2010 VA medical examination stated that the appellant had not been in receipt of any treatment since his return from Iraq for nasal problems.  However, review of the appellant's VA medical treatment records shows that, in December 2005, the appellant was noted to have a chronic condition of allergic rhinitis and that he had been treated with flunisolide.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the February 2010 VA examiner should reissue his opinions after having had full access to, and review of, the appellant's claims folder.  On remand, the February 2010 VA examiner should be asked to review the claims file after the outstanding evidence of record has been obtained, and to reconsider his opinions in light of the evidence added to the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Verify the dates of the Veteran's active duty, active duty for training and inactive duty for training from 1977 to 2004, and take all appropriate steps to secure the service medical records or alternative records.  The AMC/RO should search, at NPRC or other sources such as the appellant's National Guard unit, his Army Reserve unit or AR-PERSCOM, for the Veteran's service treatment records.  The Veteran should be asked to submit all STRs he has in his possession.  Any evidence obtained should be associated with the claims file.  If there are no records, documentation used in making that determination should be set forth in the claims file.

2.  Obtain all VA treatment records for the appellant dated after December 2005, and associate them with the claims file.

3.  Contact the appellant to obtain the names and addresses of all post-service medical care providers (private or other government) who have treated him for his claimed allergic rhinitis and sinus pathology.  After securing the necessary release(s), the AMC/RO should obtain all associated records.  

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After the above development has been accomplished, provide the VA physician who provided a medical opinion in February 2010 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the February 2010 medical opinion as to the etiology and onset date of the appellant's claimed sinus, nasal and allergic disorders (sinusitis, rhinitis).

(If the February 2010 examining physician is unavailable, ask another qualified physician to answer the questions.)

The physician should consider the information in the claims file and the data obtained from the February 2010 examination to provide an opinion as to the diagnosis and etiology of any allergic rhinitis or sinus disorder found.  The physician should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:

(a)  Is the Veteran currently diagnosed with any chronic sinus disorder, or is he currently diagnosed with allergic rhinitis?  The examiner should discuss the clinical significance of the appellant's various instances of treatment for sinus complaints during his active service in 2003 and 2004, as well as his treatment with flunisolide in 2005.

(b)  What is the relative likelihood, based on what is medically known about any such diagnosed disorder that any of the appellant's claimed allergic rhinitis or sinus pathology had its onset during his military service from February 2003 to May 2004? and

(c)  If the claimed rhinitis/sinusitis had its onset prior to February 2003, what is the likelihood, based on what is medically known about such disorders, that any such disorder was aggravated by the appellant's service in Southwest Asia?  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed sinus/nasal/allergy condition.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA medical examination report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, the AMC/RO should consider all of the evidence of record and re-adjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

